ON MOTION

ORDER

Patrick H. Oguma (“Oguma”) moves for reconsideration of the court’s February 2, 2012, 463 FedAppx. 925, 2012 WL 858610, order dismissing his petition for review for failure to file a Fed. Cir. R. 15(c) Statement Concerning Discrimination.
Oguma having filed the required Statement Concerning Discrimination,
Upon consideration thereof,
IT IS ORDERED THAT:
(1) The court’s February 2, 2012 dismissal and the mandate be, and the same hereby are, vacated and recalled, and the petition for review is reinstated.
(2) Oguma’s informal brief is due on or before March 6, 2012.